                  Case 8:21-cv-00060 Document 4 Filed 01/12/21 Page 1 of 1 Page ID #:39
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)                                                                            CLEAR FORM
 OR OF PARTY APPEARING IN PRO PER
 John van Loben Sels (SBN 201354); jvanlobensels@fishiplaw.com
 Jennifer J. Shih (Bar No. 276225); jshih@fishiplaw.com
 Matthew J. C. Lusich (Bar No. 320299); mlusich@fishiplaw.com
 Fish IP Law, LLP
 2603 Main Street, Suite 1000
 Irvine, CA 92614-4271
 Telephone: (949) 943-8300; Facsimile: (949) 943-8358

 ATTORNEY(S) FOR:    Plaintiffs
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
ROBERT FISH, individual, and on behalf of all                                 CASE NUMBER:

others similarly situated,                                                                           8:21-cv-00060
                                                              Plaintiff(s),
                                     v.
TESLA, INC., a Delaware corporation,
                                                                                             CERTIFICATION AND NOTICE
                                                                                               OF INTERESTED PARTIES
                                                             Defendant(s)                          (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                     Plaintiff, Robert Fish and the Putative Class
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                                  PARTY                                                CONNECTION / INTEREST

None.




         January 12, 2021                                  /s/John van Loben Sels
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Robert Fish and the Putative Class.


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
